Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   November 22, 2016


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-16-00711-CV;       D-1-GN-15-000379

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-15-000379 and Court of Appeals number
   03-16-00711-CV, styled, SALTWORKS VENTURES, INC. VS. RESIDENCES AT THE SPOKE, LLC
   & TRANSWESTERN DEVELOPMENT, was due in your office November 17, 2016. This office has
   not received payment, affidavit of inability to pay, or a designation of clerk’s record as of today,
   November 22, 2016.

   Sincerely,

  i|vàÉÜ|t V{tÅuxÜá
   Travis County Deputy District Clerk
   Civil Division
   Court Clerk assigned to Honorable Orlinda Naranjo
   P.O. Box 679003
   Austin, Texas 78767
   512-854-8956




Administrative Offices     Civil and Family Division      Criminal Division             Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420            (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566             fax: 854-4457